﻿65.	It gives me great pleasure to express to you, Sir, my heartfelt congratulations on your election as President of the thirty-third session of the General Assembly. Your excellent educational qualifications, the high posts you hive held in your Government and the enormous experience you have gained throughout your work in the field of foreign policy will undoubtedly provide this session with wise leadership that will effectively contribute towards the attainment of its objectives.
66. It also gives me great pleasure to express on behalf of the delegation of Use United Arab Emirates our gratitude and appreciation to your predecessor, Mr. Lazar Mojsov, who
presided over the previous regular session and the
subsequent special sessions with the efficiency and distinction that earned him admiration and respect.
67.	My delegation is happy also concerning the admission of Solomon Islands to membership in the United Nations, and, as we extend to it our congratulations on its accession to independence and its admission to membership in the United Nations, we look forward to the day when the universality of our Organization will be realized through the liberation of all territories under colonial rule or foreign occupation and their admission to membership in the United Nations.
68.	The United Arab Emirates wishes also to express again its appreciation of and respect for the efforts exerted by the Secretary-General of our Organization, Mr. Kurt Waldheim, to increase the efficiency of our Organization and strengthen its role in solving the problems of our contemporary world, which, failing comprehensive solutions, threaten the peace and security of mankind. We have noted with satisfaction the success of some of the strenuous efforts of the Secretary-General in numerous arenas. Among the most important of those efforts are his confrontation with the Israeli invasion of Lebanon, the preliminary action taken by the Security Council towards Namibia's independence and the restoration of real authority to its indigenous population. While the report of the Secretary-General on the work of the Organization (A/33/1] clearly reflects the magnitude of the challenges and problems facing the international community, it also draws up in a practical and positive way broad guidelines on how to confront those challenges and mitigate their effects in order to attain a final radical solution of them.
69.	In his report the Secretary-General refers to an important and urgent question, namely, the need to replace the struggle for spheres of influence with a more civilized and more representative system of world order in which the nations of the world governed their relations and tackled their common problems with the agreement and participation of all, the weak as well as the strong [ibid., sect. II]. We fully agree with the remarks of the Secretary-General on this matter because we are aware of the effects of the destruction and calamities brought upon many of the third world countries by the struggle among the big Powers for areas of influence.
70.	The review of the world situation at both the political and the economic levels since the previous session of the General Assembly is not encouraging at all. At the political level, we' note with regret the emergence of some dangerous trends towards reviving some aspects of the cold war. The deterioration of the situation in some areas is due to the lack of real progress in solving a number of dangerous international problems by eradicating their root-causes and to lack of respect for the principles of the Charter and the Universal Declaration of Human Rights.
71.	The development of events in South Africa, Zimbabwe and Namibia still causes us the gravest concern. We are fully aware of the danger inherent in the continuation of white-minority rule in those African countries. We have strongly condemned the policy of apartheid practised by the racist South African Government. That policy represents a violation of human ideals and rights and a challenge to the United Nations Charter.
72.	We welcomed the resolution adopted in July by the Security Council that embodied practical measures for the independence of Namibia its resolution 431 (1978). At the same time we called for vigilance and caution and the continuation of international efforts to force the South African regime to implement the relevant United Nations resolutions.
73.	Recent events have proved that our fears were justified. As expected, the racist regime in South Africa has announced its decision to hold early elections in Namibia in order to exclude the leading liberation movement— SWAPO-from the region and to establish a regime compatible with its policies and subservient to its interests in Namibia. Thus we notice that the Government of South Africa continues to hinder all efforts made both within the United Nations and outside it to achieve a peaceful solution of this problem.
74.	We therefore believe that the Security Council is called upon to adopt firm measures, in accordance with the Charter, against the challenges of the racist regime and its disrespect for the Charter and the relevant Council resolutions, including the one adopted last Friday, resolution 435 (1978). We are all also required to lend all possible assistance to African liberation movements struggling to regain dignity for their peoples and their sovereignty over their homelands.
75.	The region of the Middle East, of which we are a part, is still very far from enjoying real peace despite the efforts made both inside and outside the United Nations. My delegation wishes to reaffirm our strong belief in the universally recognized fact that the question of Palestine is the basis and essence of the Middle East question. It is impossible to solve the Arab-Israeli dispute without achieving a comprehensive settlement of the Palestinian question. Consequently we believe that any solution of this problem must be based on two fundamental conditions: first, the withdrawal of Israel from all occupied Arab territories, including Jerusalem; secondly, recognition of the inalienable rights of the Palestinian people, especially their right to return and their right to self-determination and the establishment of an independent State in their homeland. We also believe that the Palestine Liberation Organization, the sole legitimate representative of the Palestinian people, should participate in any endeavour to solve this problem. Such participation is in conformity with the right of self-determination as well as with the principle of the inadmissibility of annexing lands by force. Adherence to these principles is the prerequisite for the achievement of a just and durable peace in our region.
76.	We believe that the United Nations is now required to review seriously the developments relating to this question. By so doing, it can adopt new and effective measures to ensure the implementation of its numerous resolutions aimed at the establishment of a just peace in the region. Therefore we support the decision adopted in Belgrade by the Conference of Ministers for Foreign Affairs of Non-Aligned Countries to convene a special session of the General Assembly devoted to the question of Palestine [see A/33/206, p. 133].
77.	The continuance of the explosive situation in the Middle East threatens not only that region's security and peace but also the security and peace of all mankind. In this
respect, nothing is more indicative than the increase of tension after the brutal Israeli invasion of our sister country Lebanon. We appreciate the efforts made by the Secretary-General and his aides to accelerate the implementation of Security Council resolution 425 (1978), which calls for the immediate withdrawal of Israeli forces from Lebanese territory and the deployment of UNIFIL to ensure the achievement of that withdrawal and the restoration of the legitimate Lebanese authority over its national land. But we believe that that Security Council resolution has not yet been fully implemented, for Israel is still creating obstacles and posing problems concerning the deployment of UNIFIL in the border area of south Lebanon through elements that have no connexion whatsoever with the legitimate Lebanese Government.
78.	We believe that because of that dangerous situation the Security Council should adopt all the necessary measures to affirm and strengthen UNIFIL's mandate in securing Israeli withdrawal and turning over all positions to the legitimate Lebanese authority.
79.	We have read with deep regret what appears in the report of the Secretary-General on the work of the Organization concerning the question of Cyprus. The report clearly states that last year was extremely disappointing in regard to finding a solution to the problem of Cyprus. Faced with that situation, we cannot but endorse the decision adopted by the Foreign Ministers of the non-aligned countries at their last meeting in Belgrade, which stressed the need for meaningful and constructive negotiations between the representatives of the Greek Cypriot and Turkish Cypriot communities to be conducted freely and without outside interference so that they can reach a mutually acceptable agreement which would protect the interests of both sides and guarantee the island's territorial integrity [ibid., annex I, para. 74]
80.	The tenth special session of the General Assembly, devoted to disarmament, has shown the increasing interest of peoples and Governments of the world in this vital question, which is inherently related to the basic objective for which the United Nations was established, namely, the preservation of international peace and security. For it is not possible any more to continue living in an atmosphere of escalating fear of the possibility of a nuclear war; nor is it possible to ignore the huge resources being wasted on armaments at a time when mankind urgently needs those resources for economic and social development. Although the tenth special session was characterized by the difficulty and complexity of negotiations, we may say that it produced results that could be considered as first steps on the long road leading to general and complete disarmament. The Final Document [resolution S-10/2], arrived at by consensus at that session, sets forth an integrated strategy for disarmament which can serve as a guide for all the efforts made on this subject in the future. The document also provides for the creation of international machinery to deal with all aspects of disarmament. We sincerely hope that the next special session on this subject will be able to achieve more progress in this field, thus paving the way for the convening of a world disarmament conference in which all the States of the world would participate.
81.	Aft r it became independent the United Arab Emirates supported the General Assembly resolution on
declaring the Indian Ocean a zone of peace [resolution 2832 (XXVI)]. We have also supported all the measures and steps designed to give effect to that declaration.
82.	With regard to the international economic situation, there is no diagnosis more comprehensive than that presented by the Secretary-General of the United Nations in his opening address to the second regular session in 1978 of the Economic and Social Council.7 In his statement he indicated that the world situation was not encouraging. Although some positive factors occurred last year, the disconcerting results were much more numerous. The concern about the future is characteristic of the current situation.
83.	The failure of the Conference on International Economic Co-operation and, subsequently, the failure of the Committee Established under General Assembly Resolution 32/174, known as the Committee of the Whole, to find solutions to political and economic problems are reasons for pessimism. The attitude of certain developed countries indicated the lack of a genuine political will to negotiate. We feel, therefore, that the General Assembly at its current session should emphasize the need to push those negotiations forward in order to achieve the desired results.
84.	At the current session our Assembly must ensure adequate support for the successful conclusion of the special session it is proposed to convene in 1980 because that session will offer an opportunity to undertake a comprehensive policy analysis based on the results of the international conferences held in previous years, as well as the results of those conferences it is proposed to convene in the future.
85.	We believe that co-operation and solidarity among developing countries are among the most important elements leading to the establishment of the new international economic order. The United Arab Emirates has participated actively in development projects of the developing countries, both directly, through its bilateral relations, and through relevant international efforts, especially the Development Fund of the oil-exporting countries and other international and regional funds and institutions. My country also participated actively in the United Nations Conference on Technical Co-operation among Developing Countries, held last month in Buenos Aires. My country's delegation endorsed all the important recommendations adopted at that Conference. We nurture the hope that the industrial countries will act positively and with goodwill for the implementation of those recommendations.
86.	The United Arab Emirates reiterates its resolve to fulfil its obligations towards the international community. It also shares the just positions of the countries of the third world which believe in joint efforts and international co-operation aimed at the establishment of a new international order based on the principles of equality, justice and peace.


















